             Case 20-10566-MFW   Doc 84-3   Filed 03/10/20   Page 1 of 34




                                   EXHIBIT B

                             Warshauer Declaration




26099437.3
                        Case 20-10566-MFW                Doc 84-3         Filed 03/10/20       Page 2 of 34




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                      )
         In re:                                                       )     Chapter 11
                                                                      )
         BLUESTEM BRANDS, INC., et al.,1                              )     Case No. 20-10566 (MFW)
                                                                      )
                                    Debtors.                          )     (Jointly Administered)
                                                                      )

                     DECLARATION OF ROBERT WARSHAUER IN SUPPORT OF
                 THE DEBTORS’ MOTION FOR ENTRY OF AN ORDER PURSUANT TO
                 SECTIONS 105 AND 363 OF THE BANKRUPTCY CODE AUTHORIZING
                THE DEBTORS TO EMPLOY AND RETAIN IMPERIAL CAPITAL, LLC TO
             PROVIDE A CHIEF RESTRUCTURING OFFICER AND ADDITIONAL PERSONNEL
                    FOR THE DEBTORS EFFECTIVE AS OF THE PETITION DATE

                  I, Robert Warshauer, declare under penalty of perjury as follows:

                  1.       I am a Managing Director at Imperial Capital, LLC (“Imperial”), a professional

         services firm with an office located at 277 Park Avenue, 48th Floor, New York, NY, 10172.

                  2.       I submit this Declaration in support of the Debtors’ Motion for Entry of an Order

         Pursuant to Sections 105 and 363 of the Bankruptcy Code Authorizing the Debtors to Employ

         and Retain Imperial Capital, LLC to Provide a Chief Restructuring Officer and Additional

         Personnel for the Debtors Effective as of the Petition Date (the “Motion”).2 Except as otherwise




         1
              The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
              number, are as follows: Bluestem Brands, Inc. (5164); Appleseed’s Holdings, Inc. (9117); Blair LLC (1670);
              Bluestem Enterprises, Inc. (1237); Bluestem Fulfillment, Inc. (5931); Bluestem Sales, Inc. (1539); Draper’s &
              Damon’s LLC (2759); Gold Violin LLC (0873); Haband Company LLC (8496); Home Forever LLC (2324);
              Johnny Appleseed’s, Inc. (5560); Norm Thompson Outfitters LLC (8344); Northstar Holdings Inc. (6823);
              Orchard Brands Corporation (6322); Orchard Brands International, Inc. (8962); Orchard Brands Sales Agency,
              LLC (8855); Value Showcase LLC (2920); WinterSilks, LLC (0688). The service address for each of the above
              Debtors is 7075 Flying Cloud Drive, Eden Prairie, MN 55344.
         2
              Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.

26099437.3
                       Case 20-10566-MFW             Doc 84-3       Filed 03/10/20       Page 3 of 34




         noted,3 I have personal knowledge of the matters set forth herein and, if called as a witness, I

         could and would testify thereto.

                 3.      Imperial or its personnel have experience in providing company advisory

         services, financial advisory services, investment banking services, and other complex services to

         middle market to large multinational restructurings across a wide array of industries.                    The

         professionals at Imperial have assisted and advised debtors, creditors, creditors’ committees,

         bondholders, investors, and others in numerous bankruptcy cases, including the following recent

         cases: In re Bristow Group, Inc., Case No. 19-32713 (DRJ) (Bankr. S.D. Tex. July 30, 2019); In

         re PHI, Inc., Case No. 19-30923 (Bankr. N.D. Tex. Mar. 14, 2019); In re J&M Sales Inc., Case

         No. 18-11801 (Bankr. D. Del. Aug. 6, 2018); In re Bertucci’s Holdings, Inc., Case No. 18-10894

         (Bankr. D. Del. Apr. 15, 2018); In re Keystone Tube Company LLC, Case No. 17-11330 (Bankr.

         D. Del. June 18, 2017); In re Erickson Inc., Case No. 16-34393-hdh (Bankr. N.D. Tex. May 25,

         2017); In re BFN Operations LLC, Case No. 16-32435 (Bankr. N.D. Tex. Sept. 28, 2016); In re

         Republic Airways Holdings Inc., Case No. 16-10429 (Bankr. S.D.N.Y. Feb. 25, 2016); and In re

         Advance Watch Company LTD, Case No. 15-12690 (MG) (Bankr. S.D.N.Y. Feb. 19, 2016).

                 4.      Since February 18, 2020, I and certain other persons initially provided by Imperial

         have been working closely with the Debtors’ management and professionals, initially in the

         capacity of financial advisors. Since February 18, 2020, I have served as CRO for each of the

         Debtors. In that period, I have become familiar with the Debtors, their operations, their financial

         condition, and other matters that may be relevant to these Chapter 11 Cases. I have worked

         closely with the Debtors’ management and professionals to understand the Debtors’ businesses,

         prepare cash flow projections, analyze restructuring strategies, and perform numerous services

         3
             Certain of the disclosures herein relate to matters within the personal knowledge of other professionals at
             Imperial and are based on information provided by them.
26099437.3
                                                               2
                      Case 20-10566-MFW           Doc 84-3      Filed 03/10/20     Page 4 of 34




         related to the Debtors’ restructuring and sale processes and other vital services required to

         successfully prosecute these Chapter 11 Cases.

                5.      Given all of the foregoing, I, and other personnel of Imperial (to the extent

         requested or required by the Debtors), are well-qualified and able to advise the Debtors in a cost-

         effective, efficient, and timely manner. Imperial agrees to work cooperatively with the Debtors’

         other professionals engaged in these Chapter 11 Cases to integrate any respective work

         conducted by the professionals on behalf of the Debtors and to avoid unnecessary duplication of

         services.

                6.      In connection with the employment proposed in the Motion, Imperial undertook

         to determine whether it had any conflicts or other relationships that might cause it not to be

         disinterested or to hold or represent an interest adverse to the Debtors. Specifically, Imperial

         obtained from the Debtors and/or their representatives the names of individuals and entities that

         may be parties-in-interest in these Chapter 11 Cases (the “Potential Parties-in-Interest”) and such

         parties are listed on Schedule 1 annexed hereto. Imperial has researched its electronic client

         files and records to determine its connections with the Potential Parties-in-Interest. As far as I

         have been able to ascertain through these efforts, to the extent that Imperial represents any of the

         Potential Parties-in-Interest (or their apparent affiliates, as the case may be), such parties are

         listed on Schedule 2 annexed hereto as either Sales & Trading (“S&T”) relationships, vendor

         relationships, or past Corporate Finance relationships unrelated to the Debtors or these

         proceedings.    Imperial’s current representation of each entity listed on Schedule 2 (or its

         apparent affiliate, as the case may be), however, is only on matters that are unrelated to the

         Debtors and these Chapter 11 Cases, except as discussed herein.             Other than as listed on

         Schedule 2 or discussed herein, I am unaware of any other current engagements of Imperial by

         the Potential Parties-in-Interest. Given the size of Imperial and the breadth of its client base, it is
26099437.3
                                                           3
                       Case 20-10566-MFW         Doc 84-3     Filed 03/10/20     Page 5 of 34




         possible that Imperial may now or in the future be retained by one or more of the Potential

         Parties-in-Interest in unrelated matters.    Imperial will continue to analyze any additional

         Potential Parties-in-Interest that become involved in these proceedings and it will promptly

         supplement this disclosure to the Court for any representations for additional Potential Parties-in-

         Interest.

                 7.     A private investment fund managed by an affiliate of Imperial Capital has an

         immaterial position in the common stock of Bluestem Group, Inc. Although certain Imperial

         Capital personnel do have investments in the fund, no one on the Imperial deal team has any

         discretion or control over the investments of the fund or any knowledge relating to this

         investment.

                 8.     With respect to Cerberus Business Finance, LLC (“Cerberus”), Imperial Capital

         has had S&T relationships with Cerberus and has previously advised lender groups that included

         Cerberus on matters unrelated to the Debtors or these proceedings, but is not currently engaged

         by any lender group in which Cerberus is a lender.

                 9.     Also, in addition to the parties listed on Schedule 2, Imperial may represent, or

         may have represented, or may have S&T relationships with affiliates of Potential Parties-in-

         Interest and Imperial may have worked with, continue to work with, and/or have mutual clients

         with, certain accounting and law firms who appear on the Potential Parties-in-Interest list.

         Imperial may also represent, or may have represented in the past, committees or groups of

         lenders or creditors in connection with certain restructuring or refinancing engagements, which

         committees or groups include, or included, entities that appear on the Potential Parties-in-Interest

         list.

                 10.    Other than as disclosed herein, Imperial has no relationship with the Debtors of

         which I am aware after due inquiry.
26099437.3
                                                          4
                      Case 20-10566-MFW            Doc 84-3      Filed 03/10/20   Page 6 of 34




                11.     It is the intention of Imperial to seek compensation as described in the Motion and

         the Engagement Agreement in accordance with the Bankruptcy Code, the Bankruptcy Rules, and

         any and all applicable rules and orders of the Court.

                12.     Imperial charges its clients for reasonably incurred, out-of-pocket expenses

         associated with an assignment. Except as necessary to comply with an applicable order of the

         Court, all such expense billings are in accordance with Imperial’s customary practices.

                13.     To the best of my knowledge, the compensation arrangement provided in the

         Engagement Agreement is consistent with and typical of arrangements entered into by Imperial

         and other firms rendering similar services to clients such as the Debtors. To the best of my

         knowledge, there is no agreement or understanding between Imperial and any nonaffiliated

         person or entity for sharing compensation received, or to be received, for services rendered by

         Imperial personnel in connection with these Chapter 11 Cases.

                14.     Based upon the foregoing, I believe Imperial is “disinterested” as defined in

         section 101(14) of the Bankruptcy Code and does not hold or represent an interest materially

         adverse to the Debtors or their estate.

                Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

         and correct to the best of my knowledge, information, and belief.

                Dated this 10th day of March, 2020.


                                                      /s/ Robert Warshauer
                                                      Robert Warshauer




26099437.3
                                                          5
                    Case 20-10566-MFW       Doc 84-3    Filed 03/10/20   Page 7 of 34




                                                 Schedule 1

             Listing of Parties-in-Interest Reviewed for Current and Recent Former Relationships




26099437.3
                    Case 20-10566-MFW           Doc 84-3   Filed 03/10/20   Page 8 of 34




         Debtors
         Appleseed's Holdings, Inc.
         Blair LLC
         Bluestem Brands, Inc.
         Bluestem Enterprises, Inc.
         Bluestem Fulfillment, Inc.
         Bluestem Sales, Inc.
         Draper's & Damon's LLC
         Gold Violin LLC
         Haband Company LLC
         Home Forever LLC
         Johnny Appleseed's, Inc.
         Norm Thompson Outfitters LLC
         Northstar Holdings, Inc.
         Orchard Brands Corporation
         Orchard Brands International, Inc.
         Orchard Brands Sales Agency, LLC
         Value Showcase LLC
         Wintersilks, LLC

         Other Non-Debtor Affiliates
         Bluestem Credit Acquisition Corp.
         Bluestem Credit Holdings Inc.
         Bluestem Global Sourcing India Private Limited
         Bluestem Global Sourcing Limited
         Bluestem Group Inc.
         Bluestem Receivables Acquisition, LLC
         Capmark Capital LLC
         Capmark Finance LLC
         Capmark Management Limited
         Capmark Mortgage Securities Inc.
         Capmark UK Limited
         Capmark Utah Inc.
         Commercial Equity Investments LLC
         Kauri Broadway Properties SARL
         Macon Holdings, LLC
         Macon Housing II, Limited Partnership
         Protech Development Corporation

         Other Names used in the last 8 years
         Appleseed's
         Arizona Mail Order Company, Inc.
         Bedford Fair
         Blair
         Blair Corporation


26099437.3
                     Case 20-10566-MFW       Doc 84-3   Filed 03/10/20   Page 9 of 34




         Blair Credit Services Corporation
         Blair Factoring Company
         Blair Holdings, Inc.
         Blair Payroll, LLC
         Draper's & Damon's
         Fairview Advertising, LLC
         Fingerhut
         Fingerhut Direct Marketing, Inc.
         Fingerhut Fulfillment, Inc.
         Gettington.com
         Gold Violin
         Haband
         Haband Acquisition LLC
         Haband Oaks, LP
         Haband Online, LLC
         Haband Operations, LLC
         Home Forever
         Linen Source
         Linen Source Acquisition LLC
         Norm Thompson
         Norm Thompson Outfitters, Inc.
         Northstar Merger Sub Inc.
         OBC Mergerco, Inc.
         Old Pueblo Trader
         PayCheck Direct
         Sahale
         Sahale, Solutions
         Solutions
         The Tog Shop
         Wintersilks

         Current Officers and Directors
         Brad T. Atkinson
         Bruce M. Cazenave
         Chris Tukua
         Denise Schramm
         Timothy Boates
         Jacqueline T. Punch
         James E. Slavik
         Marc A. Kermisch
         Mark A. Williams
         Neil P. Ayotte
         Barry Kasoff
         Thomas L. Fairfield



26099437.3
                    Case 20-10566-MFW       Doc 84-3    Filed 03/10/20    Page 10 of 34




         Former Officers and Directors (1 year)
         Eugene I. Davis
         Steven D. Scheiwe
         Peter G. Michielutti

         ABL Lender Agent
         Cerberus Business Finance, LLC

         Term Loan Lender Agent
         Cerberus Business Finance, LLC


         Term Loan Lenders and Syndicating Banks
         Anfield Funding ULC
         Capitala Finance Corp.
         Cerberus KRS Levered, LLC
         Cerberus ASRS Funding LLC
         Cerberus AUS Levered Holdings III LLC
         Cerberus AUS Levered Holdings LP
         Cerberus AUS Levered II LP
         Cerberus Capital Management
         Cerberus Cavaliers Levered LLC
         Cerberus FSBA Levered LLC
         Cerberus ICQ Levered, LLC
         Cerberus ICQ Offshore Levered LP
         Cerberus KRS Levered Loan Opportunities Fund, L.P.
         Cerberus Levered Loan Opportunities Fund II LP
         Cerberus Levered Loan Opportunities Fund III, L.P.
         Cerberus Loan Funding XIX L.P.
         Cerberus Loan Funding XVIII L.P.
         Cerberus Loan Funding XX L.P.
         Cerberus Loan Funding XXI L.P.
         Cerberus Loan Funding XXII L.P.
         Cerberus N-1 Funding LLC
         Cerberus ND Credit Holdings LLC
         Cerberus Offshore Levered III Holdings II LP
         Cerberus Offshore Levered III LP
         Cerberus Offshore Levered Loan Opportunities Master Fund II LP
         Cerberus Onshore Levered III LLC
         Cerberus PSERS Levered LLC
         Cerberus PSERS Levered Loan Opportunities Fund, L.P.
         Cerberus Redwood Levered A LLC
         Cerberus Redwood Levered Loan Opportunities Fund B, L.P.
         Cerberus Stepstone Levered LLC
         Cerberus SWC Levered II LLC


26099437.3
                    Case 20-10566-MFW         Doc 84-3   Filed 03/10/20   Page 11 of 34




         Ellington CLO I, Ltd.
         Ellington CLO II, Ltd.
         Ellington CLO III, Ltd.
         Ellington CLO IV, Ltd.
         Ellington CLO V, Ltd.
         HG Vora Special Opportunities Master Fund Ltd
         HMS Funding I LLC
         JMP Credit Advisors CLO III(R) Ltd..
         JMP Credit Advisors CLO IV Ltd.
         JMP Credit Advisors CLO V Ltd.
         Knighthead (NY) Fund, LP
         Knighthead Annuity & Life Assurance Company
         Knighthead Master Fund LP
         Libman Family Holdings LLC
         Main Street Capital Corporation
         MGG Funding II, LLC
         MGG Offshore Funding I LLC
         Monroe Capital CLO 2014-1. Ltd.
         Monroe Capital Corporation
         Nut Tree Master Fund, LP
         Safety National Casualty Corporation-4
         Venture Capital BSL CLO 2015-1, Ltd.
         Venture XII CLO Limited
         Venture XIII CLO Limited
         Venture XIV CLO Limited
         Venture XIX CLO, Limited
         Venture XV CLO Limited
         Venture XVI CLO, Limited
         Venture XVII CLO Limited
         Venture XVIII CLO, Limited
         Venture XX CLO, Limited
         Venture XXI CLO, Limited
         WebBank
         Whitehorse IX, Ltd.
         Whitehorse X, Ltd.

         Depository/Disbursement Banks
         PNC Bank, National Association
         U.S. Bank, National Association
         Wells Fargo, National Association

         Letters of Credit (Beneficiaries and Issuers)
         Avalon Risk Management Inc
         Avalon Risk Management Insurance
         CBC/White Oak


26099437.3
                    Case 20-10566-MFW         Doc 84-3   Filed 03/10/20   Page 12 of 34




         CIT Group
         DIV Ferncroft LLC
         Georgia Power Company
         Hudson Insurance Company
         LF Centennial
         Milberg Factors, Inc.
         North River Insurance Company
         PNC Bank, National Association
         Rosenthal & Rosenthal
         Sterling National Bank
         Travelers Indemnity
         Travelers Indemnity
         U.S. Bank, National Association
         United States Fire Insurance
         Wells Fargo Trade Capital Services

         Surety Bond Issuers and Beneficiaries
         American Alternative Insurance Co.
         Fidelity and Deposit Company of Maryland
         Mississippi Public Service Commission
         Southwest Marine & General Insurance Co.
         State of New Jersey
         US Customs

         Union
         Chicago & Midwest Regional Joint Board Workers United/SEIU Local 978

         Top Unsecured Creditors
         UPS
         Adidas America

         AMA Systems LLC
         Axciom Corporation

         Box Inc.
         Chi Home a division of Farouk Systems Inc.
         Credit Karma Inc.

         Dataworks Direct Inc.
         Ellison First Asia, LLC

         Facebook Inc.

         FedEx
         First Contact LLC


26099437.3
                    Case 20-10566-MFW          Doc 84-3   Filed 03/10/20   Page 13 of 34




         Flat River Group, LLC
         FragranceX.com, Inc.
         Franklin Madison Group, LLC
         Fuji Film North America Corp.
         Global Mail Inc.
         Globalwide Media, Inc.
         Global Transportation Services Inc.
         Golden Triangle Station LLC
         Google Inc.
         Highjump Software LLC
         Huzhou New Century Int’l Trade
         Ingram Enertainment Inc.
         Jeg and Sons, Inc.
         Jiangsu Sainty Hantang Trading
         Jiaxing Mengdi Import & Export

         Livevox Inc.
         Marigold ENT Ltd. Dba Marigold ENT USA LLC
         MC Appliance Corp
         Microsoft Online Inc.
         New – Asurion Corp
         New Balance Athletic Shoe, Inc.
         Newgistics
         Pilot Freight Services
         PMC dba Almo Fulfillment Srvcs LLC
         Power Sales and Advertising Inc.
         Pro Star Logistics Inc.
         Pulsar Products Inc.
         Quad Graphics Inc.
         Rakuten Marketing LLC
         Royal Appliance Manufacturing Co.
         Ruentex Industries Ltd.

         SIP Operating Corp.
         Skechers USA Inc.
         Tech Mahindra Ltd - Exp
         The Apparel Group
         The Flower Club
         Trademark Global
         Yuyao Kaiyuan Knitting Co., Lt

         Shippers and Lienholders related to the Shipping Process not included in other categories
         Global Mail, Inc.
         Spee-Dee Delivery Service, Inc.
         United States Postal Service


26099437.3
                    Case 20-10566-MFW       Doc 84-3      Filed 03/10/20   Page 14 of 34




         Fed Ex
         AME Logistics LLC

         Other Secured Creditors and Parties Who Have Filed Liens
         N/A

         Parties to Material Contracts with the Debtors
         UPS
         C.H. Robinson Companies
         Credit Karma Inc.
         First Contact Inc.
         First Data Resources LLC
         Global Mail Inc.
         Global Transportation Services Inc.
         Globalwide Media Inc.
         Google Inc.
         Impact Mailing of Minnesota
         Liberty Property Ltd. Partnership
         Medica Health Plans
         Newgistics Inc.
         Pilot Freight Services Inc.
         Quad Graphics Inc.
         SID Operating Corp

         Parties to Unexpired Leases with the Debtors (Landlords)
         Bluestem Group Inc.
         CenturyLink Communications, LLC
         Crossroads Developers Associates, LLC
         Crosstown Preserve, LLC
         Ferncroft, LLC
         Golden Triangle Station LLC
         Lakeview Business Center, LLC
         Minnesota Logistics II,LLC
         Pluto Software Pvt. LTD
         SIP Operating Corp
         Tins' Enterprises Co., LTD
         West Ridge Commons Limited

         Insurance/Insurance Brokers/Insurance Financing Company
         0632 AFB Lloyd's Syndicate
         330 AER Lloyd's Syndicate
         AIG Specialty Insurance Co.
         Aspen Specialty Insurance Company
         Associated Industries Insurance Company, Inc. (ANV)
         BankDirect Capital Finance


26099437.3
                    Case 20-10566-MFW         Doc 84-3    Filed 03/10/20     Page 15 of 34




         Beazley
         Berkley Insurance Co.
         Colony Insurance Company
         Endurance Risk Solutions Assurance Co. (Sompo)
         Endurance Specialty Insurance Limited
         Everest Indemnity Insurance Company
         Federal Insurance Co. (Chubb)
         Hiscox Insurance Company Inc.
         Homeland Insurance Company of Delaware
         Liberty Surplus Insurance Company
         Marsh USA, Inc.
         National Union Fire Insurance Company of Pittsburgh, PA (AIG)
         Navigator's Insurance Company
         Peleus Insurance (Argo)
         PICC Property and Casualty Company Limited
         QBE Insurance Corporation
         Starr Surplus Lines Insurance Company
         The Continental Insurance Company (CAN)
         The North River Insurance Company (Crum & Forster)
         The Ohio Casualty Insurance Company (Liberty)
         The Princeton Excess and Surplus Lines Insurance Company
         United States Fire Insurance Company (Crum & Forster)
         XL Insurance America, Inc.
         XL Specialty Insurance Company
         Zurich North America

         Major Benefits Administrators or Additional Third Party Administrators
         Avalara, Inc.
         Discovery Benefits, Inc.
         Medica Health Plans
         Odyssey Logistics & Technology Corporation
         Optum Healthcare Company
         Ryan LLC

         Taxing, Licensing, Regulatory, and Permitting Authorities
         Alabama Department of Revenue
         Alabama Secretary of State
         Alaska Department of Revenue
         Alaska, Division of Corporations, Business and Professional Licensing
         Arizona Department of Revenue
         Arizona Department of Revenue Unclaimed Property
         Arizona Secretary of State
         Arkansas Department of Finance and Administration
         Arkansas Secretary of State
         Auditor of State Unclaimed Property Division (Arkansas)


26099437.3
                   Case 20-10566-MFW       Doc 84-3    Filed 03/10/20   Page 16 of 34




         California Franchise Tax Board
         California Secretary of State
         California State Board of Equalization
         California State Controller Unclaimed Property Division
         City of Nome
         Colorado Department of Revenue
         Colorado Department of the Treasury
         Colorado Secretary of State
         Commonwealth of Pennsylvania
         Commonwealth of Puerto Rico
         Commonwealth of Puerto Rico Atty General
         Comptroller of Maryland
         Comptroller of Maryland Unclaimed Property Unit
         Comptroller State of New York
         Connecticut Department of Revenue Services
         Connecticut, Office of the Secretary of the State
         D.C. Treasurer
         Delaware Division of Revenue
         Delaware Secretary of State
         Delaware State Escheator
         Department of Financial Services (Florida)
         Director of Finance State of Hawaii
         District of Columbia Attorney General
         District of Columbia, Office of the Secretary
         Florida Department of Revenue
         Florida Department of State
         General Treasurer State of Rhode Island
         Georgia Department of Revenue
         Georgia Department of Revenue Unclaimed Property Program
         Georgia Secretary of State
         Hawaii Department of Commerce and Consumer Affairs
         Hawaii Department of Taxation
         Idaho Secretary of State
         Idaho State Tax Commission
         Idaho State Tax Commission -- Unclaimed Property
         Illinois Department of Revenue
         Illinois Secretary of State
         Illinois State Treasurer
         Indiana Department of Revenue
         Indiana Secretary of State
         Iowa Department of Revenue
         Iowa Secretary of State
         Kansas Department of Revenue
         Kansas Secretary of State
         Kansas State Treasurer Unclaimed Property


26099437.3
                    Case 20-10566-MFW       Doc 84-3    Filed 03/10/20   Page 17 of 34




         Kentucky Department of Revenue
         Kentucky Secretary of State
         Kentucky State Treasurer
         Louisiana Department of Revenue
         Louisiana Department of Treasury
         Louisiana Secretary of State
         Maine Department of Revenue Services
         Maine Department of the Secretary of State
         Maryland Department of Assessments and Taxation
         Massachusetts Department of Revenue
         Massachusetts Secretary of the Commonwealth
         Michigan Corporations, Securities & Commercial Licensing
         Michigan Department of Revenue
         Minnesota Department of Commerce
         Minnesota Department of Revenue Services
         Minnesota Office of the Secretary of State
         Mississippi Department of Revenue
         Mississippi Secretary of State
         Missouri Department of Revenue
         Missouri Secretary of State, Corporations Unit
         Missouri State Treasurer
         Montana Department of Revenue
         Montana Secretary of State
         Nebraska Department of Revenue
         Nebraska Secretary of State
         Nebraska State Treasurer
         Nevada Department of Taxation
         Nevada Secretary of State
         Nevada Unclaimed Property
         New Hampshire Department of Revenue Administration
         New Hampshire Department of State
         New Jersey Division of Revenue
         New Jersey Division of Taxation
         New Mexico Secretary of State, Business Svcs Div
         New Mexico Taxation and Revenue Department
         New York City Department of Finance
         New York State Department of Taxation and Finance
         New York State, Department of State
         North Carolina Department of Revenue
         North Carolina Department of State Treasurer
         North Carolina Secretary of State
         North Dakota Office of State Tax Commissioner
         North Dakota Secretary of State
         North Dakota State Land Department
         Office of Tax and Revenue (District of Columbia)


26099437.3
                    Case 20-10566-MFW        Doc 84-3     Filed 03/10/20   Page 18 of 34




         Office of West Virginia State Treasurer
         Ohio Department of Taxation
         Ohio Division of Unclaimed Funds
         Ohio Secretary of State
         Oklahoma Secretary of State
         Oklahoma State Treasurer Unclaimed Property Division
         Oklahoma Tax Commission
         Oregon Department of Revenue
         Oregon Department of State Lands
         Oregon Secretary of State
         Pennsylvania Department of Revenue
         Pennsylvania Department of State
         Rhode Island Division of Taxation
         Rhode Island Secretary of State
         SC State Treasurer Unclaimed Property Program
         South Carolina Department of Revenue
         South Carolina Secretary of State
         South Dakota Department of Revenue and Regulation
         South Dakota State Treasurer
         State of Alabama Attorney General
         State of Alabama Treasurer's Office Unclaimed Property Division
         State of Alaska Attorney General
         State of Arizona Attorney General
         State of Arkansas Attorney General
         State of California Attorney General
         State of Colorado Attorney General
         State of Conneticut Attorney General
         State of Delaware Attorney General
         State of Florida Attorney General
         State of Georgia Attorney General
         State of Hawaii Attorney General
         State of Idaho Attorney General
         State of Illinois Attorney General
         State of Indiana
         State of Indiana Attorney General
         State of Iowa Attorney General
         State of Kansas Attorney General
         State of Kentucky Attorney General
         State of Louisiana Attorney General
         State of Maine Attorney General
         State of Maryland Attorney General
         State of Massachusetts Attorney General
         State of Michigan
         State of Michigan Attorney General
         State of Minnesota Attorney General


26099437.3
                    Case 20-10566-MFW        Doc 84-3    Filed 03/10/20   Page 19 of 34




         State of Mississippi Attorney General
         State of Missouri Attorney General
         State of Montana Attorney General
         State of Nebraska Attorney General
         State of Nevada Attorney General
         State of New Hampshire Attorney General
         State of New Jersey Attorney General
         State of New Mexico Attorney General
         State of New York Attorney General
         State of North Carolina Attorney General
         State of North Dakota Attorney General
         State of Ohio Attorney General
         State of Oklahoma Attorney General
         State of Oregon Attorney General
         State of Pennsylvania Attorney General
         State of Rhode Island Attorney General
         State of South Carolina Attorney General
         State of South Dakota Attorney General
         State of Tennessee Attorney General
         State of Texas Attorney General
         State of Utah Attorney General
         State of Vermont Attorney General
         State of Virginia Attorney General
         State of Washington Attorney General
         State of Washington Unclaimed Property
         State of West Virginia Attorney General
         State of Wisconsin Attorney General
         State of Wyoming Attorney General
         State Treasurer of Mississippi Unclaimed Property Division
         State Treasury Abandoned Property Division (Massachusetts)
         Tennessee Department of Revenue
         Tennessee Secretary of State
         Texas Comptroller of Public Accounts
         Texas Comptroller of Public Accounts - Unclaimed Property
         Texas Secretary of State
         Treasurer of Virginia
         Treasurer State of Connecticut Unclaimed Property
         Treasurer State of Iowa
         Treasurer State of Maine
         Treasurer State of New Hampshire
         Treasurer State of New Jersey
         Treasurer State of Tennessee
         Utah Division of Corporations & Commercial Code
         Utah State Tax Commission
         Utah State Treasurer


26099437.3
                    Case 20-10566-MFW        Doc 84-3     Filed 03/10/20   Page 20 of 34




         Vermont Department of Taxes
         Vermont Secretary of State
         Vermont State Treasurer's Office - Unclaimed Property
         Virginia Department of Taxation
         Virginia State Corporation Commission
         Washington Secretary of State
         Washington State Department of Revenue
         West Virginia Secretary of State
         West Virginia State Tax Department
         Wisconsin Department of Financial Institutions
         Wisconsin Department of Revenue
         Wisconsin State Treasury
         Wyoming Department of Revenue
         Wyoming Secretary of State
         Wyoming State Treasurer

         Material Suppliers and Vendors (greater than $3 million annual spend)
         UPS
         Adidas America
         Affinion Benefits Group
         Alfred Dunner Inc.
         AMA Systems
         Aon Integramark
         Asurion Corp
         Bissell Homecare International
         C.H. Robinson Companies
         Carhartt, Inc.
         Consumer Electronics Distributors Inc.
         Credit Karma Inc.
         Cyber City Teleservices Mktg
         D and H Distributing
         Facebook Inc.
         Fidelity Investments Institutional Operating Co., Inc.
         First Contact Inc.
         First Data Resources LLC
         Global Mail Inc.
         Global Media Inc.
         Global Transportation Services, Inc.
         Google Inc.
         Impact
         Ingram Entertainment Inc.
         JEG and Sons Inc.
         Jiangsu Sainty Hantang Trading
         Jiaxing Mengdi Import & Export
         Knit Textiles Mfg Sdn Bhd


26099437.3
                   Case 20-10566-MFW        Doc 84-3     Filed 03/10/20   Page 21 of 34




         LF Centennial Pte Ltd.
         Liberty Property Ltd. Partnership
         Marigold Ent Ltd. Dba Marigold Ent USA LLC
         Medica
         MOKA
         Newgistics Inc.
         Pilot Freight Services
         PMC dba Almo Fulfillment Services LLC
         Power Sales and Advertising Inc.
         Pro Star Logistics Inc.
         Puma North America Inc.
         Quad Graphics Inc.
         Sarinas Fashion LLC
         Shanghai Elegant Apparel Co. Ltd.
         Sharkninja Sales Company
         Shivalik Exports
         SIP Operating Corp.
         Skechers
         Synnex Corporation
         The Flower Club
         The Timberland Company
         U.S. Customs and Border Protection
         Yuyao Kaiyuan Knitting Co., Ltd.

         Utility Providers
         Advance Disposal (dba Attaway Waste Services)
         Advanced Disposal Services
         AT&T
         AT&T Mobility
         Atlantic Broadband
         Brokenstraw Valley Area
         Cablevision Lightpath, Inc.
         Centerpoint Energy
         Centurylink
         Charter Communications Holding Co. LLC
         City of Eatonton
         City of Eden Prairie
         Columbia Gas of Pennsylvania
         Comcast
         Cox Communications
         Eatonton Putnam WSA
         Equinix Inc.
         Georgia Power Company
         Hurricane Electric LLC
         J and J Contracting LLC


26099437.3
                    Case 20-10566-MFW         Doc 84-3   Filed 03/10/20   Page 22 of 34




         Level 3 Communications LLC
         Manhattan Telecommunications
         National Fuel Gas Dist Corp
         PA Municipal Service Co.
         Penelec
         Pennsylvania - American
         Seneca Oil Company
         Stearns Electric Association
         The City of St. Cloud
         Verizon
         Vineyard Oil & Gas Company
         West Unified Communications
         Xcel Energy

         Parties to Litigation or Potential Litigation
         Aaron Lewis
         Alana Neal
         Alexander McGuire
         Allison Carranza Moreno
         Allison Cristina Roberts
         Alpha Recovery Corp.
         Amanda Moore
         Amber Vance
         Amina Miller
         Amy L. Williams
         Angela Buffin Willingham
         Angela Davis
         Angela Welch
         Ann M. Perdue
         Anna Zur
         Annette Barner
         Anthony Greco
         Antoinette Suchenko
         Antonio Wilson
         Arizona LLC
         Arletta Lucket-Austin
         AudienceScience Inc.
         Barbara Andel
         Barbara Ann McDonald
         Basil Williams
         Bed Bath & Beyond
         Belk eCommerce LLC
         Beth Ann Scharrer
         Billy Johnson
         Blanca Mendoza


26099437.3
                    Case 20-10566-MFW       Doc 84-3   Filed 03/10/20   Page 23 of 34




         Bob Branco
         Boscov's, Inc.
         Box, Inc.
         Brandon Smith
         Brian Sament
         Buffy Vickers
         Capital Brands, LLC
         Carla Cain
         Carla Geiger
         Center for Environmental Health
         Champion Power Equipment
         Charles E. Smith
         Cheryl Main
         Christina Anderson
         Christina Burton
         Christina M. Kadar
         Christina M. Nowman
         Christina M. Ruiz
         Christina Maria Kadar
         Christine Marie Medina
         Christine Marie Salek
         Christopher Ernest Doherty
         Christopher Reed Pierce
         Cicindelae, Inc. dba Orangeshine
         Collin D. Anderson
         Connie Buck
         Cory Bowman
         Country Door, Inc.
         Credit One Bank
         Crystal S. Adams
         Daniel Ray
         Darlene Shade
         Dashanae Johnson-Smith
         David Howard
         David Oquendo
         David S. Johnson
         DD Karma
         Deborah Girad
         Debra Kottong
         Debra Russell
         Delmer Call
         Derek Sommers
         Donna Mowrey
         Donna Winchester
         Dorothy Square


26099437.3
                   Case 20-10566-MFW      Doc 84-3   Filed 03/10/20   Page 24 of 34




         Eddie Eskridge
         Edward Starski
         Edward William Kadar Jr.
         Eileen Sultan
         Electronic Communication Technology, LLC
         Elias Morales
         Elizabeth Edelman
         Ellamae Matthews
         Equifax Information Services, LLC
         Ernest Wilson
         Estate of Catherine B. Skelton
         Evelyn Carvin
         Experian Information Solutions, Inc.
         Felicia Reed
         Financial Recovery Services, Inc.
         First Premiere Bank
         Flagship Credit Acceptance
         Fonda Watson
         Frances Dunn
         Freolla LLC
         Gary Lohden
         Geneva Marsh
         George Mitchell, Jr.
         Geri Steele
         Gregory Powers
         Gregory Zagorski
         Groupon, Inc.
         GTT Americas, LLC
         Guadalupe Hernandez
         Harold Mullinax
         Harvey Lozano
         Helene Daniels
         Herme Garcia
         Home Depot, Inc.
         Homeland Housewares, LLC
         Hyancinth Baugh
         Impo International, LLC
         Inna Badran
         J.C. Penney Corporation, Inc.
         Jacqueline Figueroa
         James Eddie Roberts
         James Hulton
         James Pembroke
         Javier Cruz Paulio
         Jaylaan Lee


26099437.3
                    Case 20-10566-MFW         Doc 84-3    Filed 03/10/20    Page 25 of 34




         Jayne Gileau
         JBC International, Inc.
         Jean Abner
         Jefferson Capital Systems, LLC
         Jennifer Bernal
         Jennifer Livingston
         Jennifer Pembroke
         Jennifer Rollins
         Jerry Dawson
         Jessi Werth
         Jessica Butler
         Jhama Gallimore
         Joann Gordon
         John Brown
         John Carr
         John E. Benton
         John E. Williams
         John Mitchell as Executor of the Last Will and Testament of Edith Arnold
         Johnny Valentin
         Jose Cervantes
         Joseph Lautenslager
         Joseph Tysk
         Judy Williams
         Karen Goodman
         Kevin Ebanks
         Kim Slaughter
         Kimberly Call
         Kishana Mighty
         Klauber Brothers, Inc.
         Kmart Corporation
         Kohl's Department Stores, Inc.
         Lareba Hines
         Larisa Kingston
         Larry S. Hyman
         Latoya Robinson
         Lena David
         Leonardo Lago Planas
         Levon Wright
         Lisa Epperly
         Lisa Gathers
         Living Social, Inc.
         Logistyx Technologies, LLC
         Lorene Hackett
         Lorraine Flaherty
         Lourdes Granados


26099437.3
                   Case 20-10566-MFW        Doc 84-3   Filed 03/10/20   Page 26 of 34




         LPL Licensing LLC
         Lucenda Jackson
         LucidWorks
         Lulu NYC LLC
         Luther Appliance & Furniture Sales
         LVNV Funding LLC
         Macy's, Inc.
         Marci C. Gordon
         Marci Oleskewicz
         Margaret Miller
         Maria McClam
         Mario Frison
         Marion Manning
         Marjana K. Ullah
         Markia Lee
         Marlene Corgile
         Marvin Zmotony
         Mary Bilek
         Mary Ray
         Maurice Emmanuel Williams
         Meaghan Walsh
         Mechelle Sanders
         Melissa Perez
         Michael Brewer
         Michael D. Slay
         Michael Mulligan
         Michael Simmons
         Michael St. Hilaire
         Michael Wilder
         Michelle Garcia
         Midland Funding, LLC
         Midwest Receivable Solutions
         Monica Johnson
         Naeem Copeland
         Natasha Hunt
         Newegg Inc.
         Nichole Powell
         Nicole Andel
         Nutribullet, LLC
         Okinus, Inc.
         Orlando Little
         Overland Bond and Investment Corporation
         Overstock.com
         Palma Borns
         Paul E. Dilocker


26099437.3
                    Case 20-10566-MFW            Doc 84-3   Filed 03/10/20   Page 27 of 34




         Paula Lotts
         Penny Johnson
         Peter Werby
         Phoenix Licensing, LLC
         Phyllis Dotson
         Portfolio Recovery Associates, LLC
         QVC, Inc.
         Raekita Sexton
         Ralph Mancini
         Ra'Nesia Callahan
         Regina Raborn
         Regina Wheelton
         Renona Peoples
         Resurgent Capital Services, L.P.
         RG Barry Corporation
         Rhonda Thompson-Kates
         Richard Daniels
         Richard L. Shriver
         Ricky Abercrombie
         Ricky Gaither
         Ricky Padgett
         Robert Fitzgerald
         Robert Graham, Jr.
         Robert Teague
         Robin Woodley
         Roger Cherne
         Rogue Industries
         Rose Austin
         Rosie Navarro
         Rozalia Spivak
         Sabrina Jones
         Samara Wright
         Samaroo Moonasar
         Sandy Falcon
         Scott Edelsberg
         Seventh Avenue, Inc.
         Shana Smith
         Shavel Associates, Inc.
         Sheila Osborn
         Shirley Letica
         Shopko Stores Operating Co., LLC
         Simone Marcum
         Sonja Hogg
         Sport Squad on behalf of Dazadi, Inc.
         Stacie Bowie


26099437.3
                    Case 20-10566-MFW        Doc 84-3    Filed 03/10/20   Page 28 of 34




         Stanley Taylor
         Star Fabrics, Inc.
         Stein Mart, Inc.
         Stephen Guayante
         Stephen L Meininger
         Stephon Woods
         Susan Montford
         SW Textile, Inc.
         Tamra J. Mackedanz
         Tara Wright
         Tatia Aguilar
         Telebrands Corp.
         The Bank of Missouri
         The Quack
         The Swiss Colony, LLC
         Tigress McDaniel
         Trans Union, LLC
         Trenton T. Harris
         Trueaccord Corp
         Tyshawna Hayes
         Uwana Davis
         Verizon Wireless Services, LLC
         Vernon Redmond
         Veronica Minjarez Caballero
         Victor T. Crabb, Jr.
         Virginia Hayes
         Walker Edison Furniture Company LLC
         Walmart, Inc.
         Walter Williams
         WebBank
         WebBank Corporation
         WebFinancial Holding Corp
         Wendi Holland
         West Interactive Corporation
         Weston Lee Shepherd
         WGSN, Inc.
         White Mark Universal Inc.
         William Hodge
         Yailyng Alvarez
         Yomayra Estefany
         Zulily, LLC

         Debtors' Significant Professionals, Consultants, and Service Providers
         Allied Actuarial
         Avalara


26099437.3
                    Case 20-10566-MFW        Doc 84-3     Filed 03/10/20   Page 29 of 34




         C T Corporation
         Copilevitz and Canter LLC
         Davis Wright Tremaine LLP
         Dorsey & Whitney LLP
         Fredrikson & Byron PA
         Grant Thornton LLP
         Mayer Brown LLP
         McDonald Hopkins LLP
         McGuirewoods LLP
         Nilan Johnson Lewis PA
         Ryan Tax Compliance Services
         Stoel Rives LLP
         Deloitte & Touche LLP
         Faegre Baker Daniels LLP
         Mackinac Partners LLC
         Ryan LLC
         Ernst and Young US LLP

         Debtor Professionals
         Kirkland & Ellis LLP
         FTI Consulting, Inc.
         Imperial Capital
         Prime Clerk, LLC
         Deloitte
         Young Conaway Stargatt & Taylor, LLP
         Ropes & Gray LLP

         Known Professionals for Secured / Unsecured Lenders
         Davis Polk
         KTBS Law
         Paladin Management Group, LLC

         Proposed DIP Lenders, Agents and Related Parties
         Cerberus Business Finance, LLC

         Bankruptcy Judges for the District of Delaware
         Brendan L. Shannon
         Christopher S. Sontchi
         John T. Dorsey
         Karen B. Owens
         Kevin Gross
         Laurie Selber Silverstein
         Mary F. Walrath

         Attorneys for the United States Trustee's Office for the District of Delaware


26099437.3
                   Case 20-10566-MFW   Doc 84-3   Filed 03/10/20   Page 30 of 34




         Andrew R. Vara (US Trustee)
         Benjamin Hackman
         Christine Green
         David Buchbinder
         David Villagrana
         Diane Giordano
         Dion Wynn
         Edith A. Serrano
         Hannah M. McCollum
         Holly Dice
         James R. O'Malley
         Jane Leamy
         Jeffrey Heck
         Juliet Sarkessian
         Karen Starr
         Lauren Attix
         Linda Casey
         Linda Richenderfer
         Michael Panacio
         Ramona Vinson
         Richard Schepacarter
         Robert Agarwal
         Shakima L. Dortch
         T. Patrick Tinker
         Timothy J. Fox, Jr




26099437.3
             Case 20-10566-MFW     Doc 84-3     Filed 03/10/20   Page 31 of 34




                                        Schedule 2

                 Listing of Parties-in-Interest Noted for Court Disclosure




26099437.3
                                                                                           Case 20-10566-MFW           Doc 84-3      Filed 03/10/20      Page 32 of 34




Sales & Trading or Vendor Relationship

Name                                                    Relationship to Debtors                                                                     Relationship to IC
Bluestem Group Inc.                                     Other Non-Debtor Affiliates                                                                 Investment (Affiliated Investment Advisor)
Blair – William Blair & Co                              Other Names used in the last 8 years                                                        S&T Relationship - William Blair & Co
City National Bank                                      ABL Lenders                                                                                 S&T Relationship - City National, also Vendor
Credit Suisse AG, Cayman Island Branch                  ABL Lenders                                                                                 S&T Relationship - Credit Suisse IG, Credit Suisse Private Client, Credit Suisse Asset Management
PNC Bank, National Association                          ABL Lenders                                                                                 S&T Relationship - PNC Bank
U.S. Bank, National Association                         ABL Lenders                                                                                 S&T Relationship - U.S. Bank
Wells Fargo Bank, National Association                  ABL Lenders                                                                                 S&T Relationship - Wells Fargo Bank, also Vendor
Anfield Funding ULC                                     Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Anfield Capital Management
Capitala Finance Corp.                                  Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Capitala Finance Corp
Cerberus KRS Levered, LLC                               Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Cerberus Partners LP
Cerberus ASRS Funding LLC                               Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Cerberus Partners LP
Cerberus AUS Levered Holdings III LLC                   Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Cerberus Partners LP
Cerberus AUS Levered Holdings LP                        Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Cerberus Partners LP
Cerberus AUS Levered II LP                              Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Cerberus Partners LP
Cerberus Cavaliers Levered LLC                          Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Cerberus Partners LP
Cerberus FSBA Levered LLC                               Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Cerberus Partners LP
Cerberus ICQ Levered, LLC                               Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Cerberus Partners LP
Cerberus ICQ Offshore Levered LP                        Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Cerberus Partners LP
Cerberus KRS Levered Loan Opportunities Fund, L.P.      Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Cerberus Partners LP
Cerberus Levered Loan Opportunities Fund II LP          Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Cerberus Partners LP
Cerberus Levered Loan Opportunities Fund III, L.P.      Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Cerberus Partners LP
Cerberus Loan Funding XIX L.P.                          Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Cerberus Partners LP
Cerberus Loan Funding XVIII L.P.                        Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Cerberus Partners LP
Cerberus Loan Funding XX L.P.                           Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Cerberus Partners LP
Cerberus Loan Funding XXI L.P.                          Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Cerberus Partners LP
Cerberus Loan Funding XXII L.P.                         Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Cerberus Partners LP
Cerberus N-1 Funding LLC                                Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Cerberus Partners LP
Cerberus ND Credit Holdings LLC                         Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Cerberus Partners LP
Cerberus Offshore Levered III Holdings II LP            Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Cerberus Partners LP
Cerberus Offshore Levered III LP                        Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Cerberus Partners LP
Cerberus Offshore Levered Loan Opportunities Master FundTerm
                                                          II LPLoan Lenders and Syndicating Banks                                                   S&T Relationship - Cerberus Partners LP
Cerberus Onshore Levered III LLC                        Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Cerberus Partners LP
Cerberus PSERS Levered LLC                              Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Cerberus Partners LP
Cerberus PSERS Levered Loan Opportunities Fund, L.P. Term Loan Lenders and Syndicating Banks                                                        S&T Relationship - Cerberus Partners LP
Cerberus Redwood Levered A LLC                          Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Cerberus Partners LP
Cerberus Redwood Levered Loan Opportunities Fund B, L.P.Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Cerberus Partners LP
Cerberus Stepstone Levered LLC                          Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Cerberus Partners LP
Cerberus SWC Levered II LLC                             Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Cerberus Partners LP
Ellington CLO I, Ltd.                                   Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Ellington Asset Management
Ellington CLO II, Ltd.                                  Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Ellington Asset Management
Ellington CLO III, Ltd.                                 Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Ellington Asset Management
Ellington CLO IV, Ltd.                                  Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Ellington Asset Management
Ellington CLO V, Ltd.                                   Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Ellington Asset Management
HG Vora Special Opportunities Master Fund Ltd           Term Loan Lenders and Syndicating Banks                                                     S&T Relatioship - HG Vora Capital
JMP Credit Advisors CLO III(R) Ltd..                    Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Medalist Partners (JMP)
JMP Credit Advisors CLO IV Ltd.                         Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Medalist Partners (JMP)
JMP Credit Advisors CLO V Ltd.                          Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Medalist Partners (JMP)
Knighthead (NY) Fund, LP                                Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Knighthead Capital
Knighthead Annuity & Life Assurance Company             Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Knighthead Capital
Knighthead Master Fund LP                               Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Knighthead Capital
Main Street Capital Corporation                         Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Main Street Capital Corp
Monroe Capital CLO 2014-1. Ltd.                         Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Monroe Capital
Monroe Capital Corporation                              Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Monroe Capital
Nut Tree Master Fund, LP                                Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - Nut Tree Capital
Venture Capital BSL CLO 2015-1, Ltd.                    Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - BancBoston Venture Cap
Venture XII CLO Limited                                 Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - BancBoston Venture Cap
Venture XIII CLO Limited                                Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - BancBoston Venture Cap
Venture XIV CLO Limited                                 Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - BancBoston Venture Cap
Venture XIX CLO, Limited                                Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - BancBoston Venture Cap
Venture XV CLO Limited                                  Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - BancBoston Venture Cap
Venture XVI CLO, Limited                                Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - BancBoston Venture Cap
Venture XVII CLO Limited                                Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - BancBoston Venture Cap
Venture XVIII CLO, Limited                              Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - BancBoston Venture Cap
Venture XX CLO, Limited                                 Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - BancBoston Venture Cap
Venture XXI CLO, Limited                                Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - BancBoston Venture Cap
WebBank                                                 Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - WebBank
Whitehorse IX, Ltd.                                     Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - HIG Capital (Bayside/Whitehorse), Whitehorse Capital
Whitehorse X, Ltd.                                      Term Loan Lenders and Syndicating Banks                                                     S&T Relationship - HIG Capital (Bayside/Whitehorse), Whitehorse Capital
PNC Bank, National Association                          Depository/Disbursement Banks                                                               S&T Relationship - PNC Bank
U.S. Bank, National Association                         Depository/Disbursement Banks                                                               S&T Relationship - U.S. Bank
Wells Fargo, National Association                       Depository/Disbursement Banks                                                               S&T Relationship - Wells Fargo Bank, also Vendor
Avalon Risk Management Inc                              Letters of Credit (Beneficiaries and Issuers)                                               S&T Relationship - Avalon Global, Avalon Advisors, Avalon Capital Partners
CBC/White Oak                                           Letters of Credit (Beneficiaries and Issuers)                                               S&T Relationship - White Oak Global Advisors, White Oak Advisors
CIT Group                                               Letters of Credit (Beneficiaries and Issuers)                                               S&T Relationship - CIT Group
PNC Bank, National Association                          Letters of Credit (Beneficiaries and Issuers)                                               S&T Relationship - PNC Bank
Sterling National Bank                                  Letters of Credit (Beneficiaries and Issuers)                                               S&T Relationship - Sterling Bank, Sterling Ridge Capital Management, Sterling Capital Management, Sterling Investment Partners, Sterling Co
Travelers Indemnity                                     Letters of Credit (Beneficiaries and Issuers)                                               Travelers
U.S. Bank, National Association                         Letters of Credit (Beneficiaries and Issuers)                                               S&T Relationship - U.S. Bank
Wells Fargo Trade Capital Services                      Letters of Credit (Beneficiaries and Issuers)                                               S&T Relationship - Wells Fargo Bank, also Vendor
State of New Jersey                                     Surety Bond Issuers and Beneficiaries                                                       State of New Jersey IG
UPS                                                     Top Unsecured Creditors, Vendors/Suppliers, and Parties to Material Contracts               Vendor
CIT Group Commercial Services                           Top Unsecured Creditors, Vendors/Suppliers, and Parties to Material Contracts               S&T Relationship - CIT Group
Fidelity Investments Institutional Operating Co., Inc.  Top Unsecured Creditors, Vendors/Suppliers, and Parties to Material Contracts               S&T Relationship - Fidelity Investments, Fidelity Management & Research, Fidelity National Financial, Fidelity & Guaranty Life
Google Inc.                                             Top Unsecured Creditors, Vendors/Suppliers, and Parties to Material Contracts               S&T Relationship - Google Inc
Puma North America Inc.                                 Top Unsecured Creditors, Vendors/Suppliers, and Parties to Material Contracts               Puma
Wells Fargo Bank, N.A.                                  Top Unsecured Creditors, Vendors/Suppliers, and Parties to Material Contracts               S&T Relationship - Wells Fargo Bank; also Vendor
United States Postal Service                            Shippers and Lienholders related to the Shipping Process not included in other categories   Vendor
Fed Ex                                                  Shippers and Lienholders related to the Shipping Process not included in other categories   Vendor
0632 AFB Lloyd's Syndicate                              Insurance/Insurance Brokers/Insurance Financing Company                                     S&T Relationship - Lloyds TSB
330 AER Lloyd's Syndicate                               Insurance/Insurance Brokers/Insurance Financing Company                                     S&T Relationship - Lloyds TSB
AIG Specialty Insurance Co.                             Insurance/Insurance Brokers/Insurance Financing Company                                     S&T Relationship - AIG New York
Federal Insurance Co. (Chubb)                           Insurance/Insurance Brokers/Insurance Financing Company                                     Vendor
QBE Insurance Corporation                               Insurance/Insurance Brokers/Insurance Financing Company                                     S&T Relationship - QBE Americas Inc
The Continental Insurance Company (CAN)                 Insurance/Insurance Brokers/Insurance Financing Company                                     S&T Relationship - Continental Advisors, Continential Resources
The Ohio Casualty Insurance Company (Liberty)           Insurance/Insurance Brokers/Insurance Financing Company                                     S&T Relationship - Ohio Casualty(see Liberty), Liberty Harbor, Liberty Square Asset, Peerless Insurance; Open: Liberty Mutual Life Insurance
Zurich North America                                    Insurance/Insurance Brokers/Insurance Financing Company                                     S&T Relationship - Zurich Insurance Group AG
Michigan Corporations, Securities & Commercial LicensingTaxing, Licensing, Regulatory, and Permitting Authorities                                   S&T Relationship - State of Michigan
Michigan Department of Revenue                          Taxing, Licensing, Regulatory, and Permitting Authorities                                   S&T Relationship - State of Michigan
New Jersey Division of Revenue                          Taxing, Licensing, Regulatory, and Permitting Authorities                                   S&T Relationship - State of New Jersey IG
New Jersey Division of Taxation                         Taxing, Licensing, Regulatory, and Permitting Authorities                                   S&T Relationship - State of New Jersey IG
New Mexico Secretary of State, Business Svcs Div        Taxing, Licensing, Regulatory, and Permitting Authorities                                   S&T Relationship - New Mexico State Investment Council (New Mexico State)
South Dakota Department of Revenue and Regulation       Taxing, Licensing, Regulatory, and Permitting Authorities                                   S&T Relationship - South Dakota Investment Council (State of South Dakota)
South Dakota State Treasurer                            Taxing, Licensing, Regulatory, and Permitting Authorities                                   S&T Relationship - South Dakota Investment Council (State of South Dakota)
State of Michigan                                       Taxing, Licensing, Regulatory, and Permitting Authorities                                   S&T Relationship - State of Michigan
State of Michigan Attorney General                      Taxing, Licensing, Regulatory, and Permitting Authorities                                   S&T Relationship - State of Michigan
State of New Jersey Attorney General                    Taxing, Licensing, Regulatory, and Permitting Authorities                                   S&T Relationship - State of New Jersey IG
                                                                                           Case 20-10566-MFW            Doc 84-3    Filed 03/10/20   Page 33 of 34




State of New Mexico Attorney General                     Taxing, Licensing, Regulatory, and Permitting Authorities                             S&T Relationship - New Mexico State Investment Council (New Mexico State)
State of South Carolina Attorney General                 Taxing, Licensing, Regulatory, and Permitting Authorities                             S&T Relationship - State Treasurer of South Carolina
State of South Dakota Attorney General                   Taxing, Licensing, Regulatory, and Permitting Authorities                             S&T Relationship - South Dakota Investment Council (State of South Dakota)
Treasurer State of New Jersey                            Taxing, Licensing, Regulatory, and Permitting Authorities                             S&T Reltionship - State of New Jersey IG
Wisconsin Department of Financial Institutions           Taxing, Licensing, Regulatory, and Permitting Authorities                             S&T Relationship - State of Wisconsin
Wisconsin Department of Revenue                          Taxing, Licensing, Regulatory, and Permitting Authorities                             S&T Relationship - State of Wisconsin
Wisconsin State Treasury                                 Taxing, Licensing, Regulatory, and Permitting Authorities                             S&T Relationship - State of Wisconsin
AT&T                                                     Utility Providers                                                                     Vendor
Centurylink                                              Utility Providers                                                                     Vendor
Comcast                                                  Utility Providers                                                                     Vendor
Verizon                                                  Utility Providers                                                                     Vendor
Flagship Credit Acceptance                               Parties to Litigation or Potential Litigation – Corporate                             S&T Relationship - Similar name --Flagship Bank
Verizon Wireless Services, LLC                           Parties to Litigation or Potential Litigation – Corporate                             Vendor
WebBank                                                  Parties to Litigation or Potential Litigation – Corporate                             S&T Relationship - WebBank
WebBank Corporation                                      Parties to Litigation or Potential Litigation – Corporate                             S&T Relationship - WebBank
WebFinancial Holding Corp                                Parties to Litigation or Potential Litigation – Corporate                             S&T Relationship - WebBank
Deloitte & Touche LLP                                    Debtors' Significant Professionals, Consultants, and Service Providers                Vendor - Advisors
Ernst and Young US LLP                                   Debtors' Significant Professionals, Consultants, and Service Providers                Vendor - Advisors
Akin Gump Strauss Hauer & Feld LLP                       Debtor Professionals                                                                  S&T Relationship -- Akin Gump Strauss Hauer & Feld LLP
Houlihan Lokey                                           Debtor Professionals                                                                  S&T Relationship - Houlihan Lokey
Deloitte                                                 Debtor Professionals                                                                  Vendor - Advisors
Davis Polk                                               Known Professionals for Secured / Unsecured Lenders                                   Vendor - Advisors
Cerberus Business Finance, LLC                           Proposed DIP Lenders, Agents and Related Parties                                      S&T Relationship -- Similar name: Cerberus Partners LP

Past Corporate Finance Relationship

Name                                                      Relationship to Debtors                                                              Appear in Database As
Adidas America                                            Top Unsecured Creditors, Vendors/Suppliers, and Parties to Material Contracts        Adidas
Akin Gump Strauss Hauer & Feld LLP                        Debtor Professionals
Appleseed's                                               Other Names used in the last 8 years
Appleseed's Holdings, Inc.                                Debtors
AT&T                                                      Utility Providers
Capital Brands, LLC                                       Parties to Litigation or Potential Litigation – Corporate
Capmark Capital LLC                                       Other Non-Debtor Affiliates                                                          Capmark
Capmark Finance LLC                                       Other Non-Debtor Affiliates                                                          Capmark
Capmark Management Limited                                Other Non-Debtor Affiliates                                                          Capmark
Capmark Mortgage Securities Inc.                          Other Non-Debtor Affiliates                                                          Capmark
Capmark UK Limited                                        Other Non-Debtor Affiliates                                                          Capmark
Capmark Utah Inc.                                         Other Non-Debtor Affiliates                                                          Capmark
CBC/White Oak                                             Letters of Credit (Beneficiaries and Issuers)                                        CBC Management, CBC Co. Ltd.
Centerpoint Energy                                        Utility Providers
Cerberus ASRS Funding LLC                                 Term Loan Lenders and Syndicating Banks                                              Cerberus
Cerberus AUS Levered Holdings III LLC                     Term Loan Lenders and Syndicating Banks                                              Cerberus
Cerberus AUS Levered Holdings LP                          Term Loan Lenders and Syndicating Banks                                              Cerberus
Cerberus AUS Levered II LP                                Term Loan Lenders and Syndicating Banks                                              Cerberus
Cerberus Cavaliers Levered LLC                            Term Loan Lenders and Syndicating Banks                                              Cerberus
Cerberus FSBA Levered LLC                                 Term Loan Lenders and Syndicating Banks                                              Cerberus
Cerberus ICQ Levered, LLC                                 Term Loan Lenders and Syndicating Banks                                              Cerberus
Cerberus ICQ Offshore Levered LP                          Term Loan Lenders and Syndicating Banks                                              Cerberus
Cerberus KRS Levered Loan Opportunities Fund, L.P.        Term Loan Lenders and Syndicating Banks                                              Cerberus
Cerberus KRS Levered, LLC                                 Term Loan Lenders and Syndicating Banks                                              Cerberus
Cerberus Levered Loan Opportunities Fund II LP            Term Loan Lenders and Syndicating Banks                                              Cerberus
Cerberus Levered Loan Opportunities Fund III, L.P.        Term Loan Lenders and Syndicating Banks                                              Cerberus
Cerberus Loan Funding XIX L.P.                            Term Loan Lenders and Syndicating Banks                                              Cerberus
Cerberus Loan Funding XVIII L.P.                          Term Loan Lenders and Syndicating Banks                                              Cerberus
Cerberus Loan Funding XX L.P.                             Term Loan Lenders and Syndicating Banks                                              Cerberus
Cerberus Loan Funding XXI L.P.                            Term Loan Lenders and Syndicating Banks                                              Cerberus
Cerberus Loan Funding XXII L.P.                           Term Loan Lenders and Syndicating Banks                                              Cerberus
Cerberus N-1 Funding LLC                                  Term Loan Lenders and Syndicating Banks                                              Cerberus
Cerberus ND Credit Holdings LLC                           Term Loan Lenders and Syndicating Banks                                              Cerberus
Cerberus Offshore Levered III Holdings II LP              Term Loan Lenders and Syndicating Banks                                              Cerberus
Cerberus Offshore Levered III LP                          Term Loan Lenders and Syndicating Banks                                              Cerberus
Cerberus Offshore Levered Loan Opportunities Master FundTermII LPLoan Lenders and Syndicating Banks                                            Cerberus
Cerberus Onshore Levered III LLC                          Term Loan Lenders and Syndicating Banks                                              Cerberus
Cerberus PSERS Levered LLC                                Term Loan Lenders and Syndicating Banks                                              Cerberus
Cerberus PSERS Levered Loan Opportunities Fund, L.P. Term Loan Lenders and Syndicating Banks                                                   Cerberus
Cerberus Redwood Levered A LLC                            Term Loan Lenders and Syndicating Banks                                              Cerberus
Cerberus Redwood Levered Loan Opportunities Fund B, L.P.  Term Loan Lenders and Syndicating Banks                                              Cerberus
Cerberus Stepstone Levered LLC                            Term Loan Lenders and Syndicating Banks                                              Cerberus
Cerberus SWC Levered II LLC                               Term Loan Lenders and Syndicating Banks                                              Cerberus
CIT Group                                                 Letters of Credit (Beneficiaries and Issuers)
CIT Group Commercial Services                             Top Unsecured Creditors, Vendors/Suppliers, and Parties to Material Contracts        CIT Group, The CIT Group/Business Credit
City National Bank                                        ABL Lenders
Comcast                                                   Utility Providers
Cox Communications                                        Utility Providers
Credit Suisse AG, Cayman Island Branch                    ABL Lenders                                                                          Credit Suisse
David Buchbinder                                          Attorneys for the United States Trustee's Office for the District of Delaware
Davis Polk                                                Known Professionals for Secured / Unsecured Lenders                                  Davis Polk & Wardwell
Davis Wright Tremaine LLP                                 Debtors' Significant Professionals, Consultants, and Service Providers
Deloitte                                                  Debtor Professionals
Deloitte & Touche LLP                                     Debtors' Significant Professionals, Consultants, and Service Providers
Ellington CLO I, Ltd.                                     Term Loan Lenders and Syndicating Banks                                              Ellington CLO
Ellington CLO II, Ltd.                                    Term Loan Lenders and Syndicating Banks                                              Ellington CLO
Ellington CLO III, Ltd.                                   Term Loan Lenders and Syndicating Banks                                              Ellington CLO
Ellington CLO IV, Ltd.                                    Term Loan Lenders and Syndicating Banks                                              Ellington CLO
Ellington CLO V, Ltd.                                     Term Loan Lenders and Syndicating Banks                                              Ellington CLO
Ernst and Young US LLP                                    Debtors' Significant Professionals, Consultants, and Service Providers               Ernst & Young LLP
Facebook Inc.                                             Top Unsecured Creditors, Vendors/Suppliers, and Parties to Material Contracts
Fidelity Investments Institutional Operating Co., Inc.    Top Unsecured Creditors, Vendors/Suppliers, and Parties to Material Contracts        Fidelity Capital Investors, Fidelity Management & Research Co.
FTI Consulting, Inc.                                      Debtor Professionals
Google Inc.                                               Top Unsecured Creditors, Vendors/Suppliers, and Parties to Material Contracts
HG Vora Special Opportunities Master Fund Ltd             Term Loan Lenders and Syndicating Banks                                               HG Vora Capital Management
HMS Funding I LLC                                         Term Loan Lenders and Syndicating Banks                                              HMS Income Fund, HMS Aviation
Home Depot, Inc.                                          Parties to Litigation or Potential Litigation – Corporate
Houlihan Lokey                                            Debtor Professionals                                                                 Houlihan Lokey Howard & Zukin
Jacqueline Figueroa                                       Parties to Litigation or Potential Litigation – Individual
John Mitchell as Executor of the Last Will and Testament ofParties
                                                            Edith to Litigation or Potential Litigation – Individual
                                                                   Arnold                                                                      General Counsel, Wehrenberg Theatres
Karen Goodman                                             Parties to Litigation or Potential Litigation – Individual
Knighthead (NY) Fund, LP                                  Term Loan Lenders and Syndicating Banks                                              Knighthead Capital Management LLC
Knighthead Annuity & Life Assurance Company               Term Loan Lenders and Syndicating Banks                                              Knighthead Capital Management LLC
Knighthead Master Fund LP                                 Term Loan Lenders and Syndicating Banks                                              Knighthead Capital Management LLC
Level 3 Communications LLC                                Utility Providers
Levi Strauss & Co.                                        Top Unsecured Creditors, Vendors/Suppliers, and Parties to Material Contracts
Louisiana Secretary of State                              Taxing, Licensing, Regulatory, and Permitting Authorities                            State of Louisiana
Main Street Capital Corporation                           Term Loan Lenders and Syndicating Banks
Marsh USA, Inc.                                           Insurance/Insurance Brokers/Insurance Financing Company                              Marsh
Mayer Brown LLP                                           Debtors' Significant Professionals, Consultants, and Service Providers
McGuirewoods LLP                                          Debtors' Significant Professionals, Consultants, and Service Providers
Michael Simmons                                           Parties to Litigation or Potential Litigation – Individual
                                                                                      Case 20-10566-MFW           Doc 84-3     Filed 03/10/20   Page 34 of 34




Monroe Capital CLO 2014-1. Ltd.                      Term Loan Lenders and Syndicating Banks                                              Monroe Capital
Monroe Capital Corporation                           Term Loan Lenders and Syndicating Banks
Nut Tree Master Fund, LP                             Term Loan Lenders and Syndicating Banks                                              Nut Tree Capital
Orchard Brands Corporation                           Debtors                                                                              Orchard Brands
Orchard Brands International, Inc.                   Debtors                                                                              Orchard Brands
Orchard Brands Sales Agency, LLC                     Debtors                                                                              Orchard Brands
Overstock.com                                        Parties to Litigation or Potential Litigation – Corporate
PNC Bank, National Association                       ABL Lenders                                                                          PNC Bank
PNC Bank, National Association                       Depository/Disbursement Banks                                                        PNC Bank
PNC Bank, National Association                       Letters of Credit (Beneficiaries and Issuers)                                        PNC Bank
Reebok International                                 Top Unsecured Creditors, Vendors/Suppliers, and Parties to Material Contracts        Reebok
Ropes & Gray LLP                                     Debtor Professionals
Rosenthal & Rosenthal                                Letters of Credit (Beneficiaries and Issuers)
Royal Appliance Manufacturing Co.                    Top Unsecured Creditors, Vendors/Suppliers, and Parties to Material Contracts        Royal Appliance
Ryan LLC                                             Major Benefits Administrators or Additional Third Party Administrators               Ryan Companies US
Sahale                                               Other Names used in the last 8 years                                                 Sahale Snacks
Sahale, Solutions                                    Other Names used in the last 8 years                                                 Sahale Snacks
Skechers                                             Top Unsecured Creditors, Vendors/Suppliers, and Parties to Material Contracts
State of California Attorney General                 Taxing, Licensing, Regulatory, and Permitting Authorities                            State of California
State of Colorado Attorney General                   Taxing, Licensing, Regulatory, and Permitting Authorities                            State of Colorado
State of Louisiana Attorney General                  Taxing, Licensing, Regulatory, and Permitting Authorities                            State of Louisiana
State of Tennessee Attorney General                  Taxing, Licensing, Regulatory, and Permitting Authorities                            State of Tennessee
Sterling National Bank                               Letters of Credit (Beneficiaries and Issuers)
Stoel Rives LLP                                      Debtors' Significant Professionals, Consultants, and Service Providers
Tennessee Secretary of State                         Taxing, Licensing, Regulatory, and Permitting Authorities                            State of Tennessee
The North River Insurance Company (Crum & Forster)   Insurance/Insurance Brokers/Insurance Financing Company                              North River Group; North River Capital
Tristar Products, Inc.                               Top Unsecured Creditors, Vendors/Suppliers, and Parties to Material Contracts
U.S. Bank, National Association                      ABL Lenders
U.S. Bank, National Association                      Depository/Disbursement Banks
U.S. Bank, National Association                      Letters of Credit (Beneficiaries and Issuers)
UPS                                                  Top Unsecured Creditors, Vendors/Suppliers, and Parties to Material Contracts        UPS Capital
Verizon                                              Utility Providers                                                                    Verizon Wireless
Verizon Wireless Services, LLC                       Parties to Litigation or Potential Litigation – Corporate                            Verizon Wireless
Walmart, Inc.                                        Parties to Litigation or Potential Litigation – Corporate
Walter Williams                                      Parties to Litigation or Potential Litigation – Individual
WebBank                                              Term Loan Lenders and Syndicating Banks
WebBank                                              Parties to Litigation or Potential Litigation – Corporate
Wells Fargo Bank, N.A.                               Top Unsecured Creditors, Vendors/Suppliers, and Parties to Material Contracts
Wells Fargo Bank, National Association               ABL Lenders                                                                          Wells Fargo Bank
Wells Fargo Trade Capital Services                   Letters of Credit (Beneficiaries and Issuers)                                        Wells Fargo
Wells Fargo, National Association                    Depository/Disbursement Banks                                                        Wells Fargo, Wells Fargo Bank, Wells Fargo Investments
Whitehorse IX, Ltd.                                  Term Loan Lenders and Syndicating Banks                                              WhiteHorse Capital
Whitehorse X, Ltd.                                   Term Loan Lenders and Syndicating Banks                                              WhiteHorse Capital
Young Conaway Stargatt & Taylor, LLP                 Debtor Professionals                                                                 X
